

	

		III

		109th CONGRESS

		1st Session

		S. RES. 341

		IN THE SENATE OF THE UNITED STATES

		

			December 20, 2005

			Mr. Gregg (for himself,

			 Mr. Frist, Mr.

			 Reid, and Mr. Conrad)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Commending Dr. Douglas Holtz-Eakin for his

		  dedicated, faithful, and outstanding service to his country and to the

		  Senate.

	

	

		Whereas Dr. Douglas Holtz-Eakin has served as the sixth

			 Director of the Congressional Budget Office since February 4, 2003 and will end

			 his service on December 29, 2005;

		Whereas during his tenure as Director, he has continued to

			 encourage the highest standards of analytical excellence within the staff of

			 the Congressional Budget Office while maintaining the independent and

			 nonpartisan character of the organization;

		Whereas during his tenure as Director, he has expanded and

			 improved the accessibility of the Congressional Budget Office's work products

			 to the Congress and the public;

		Whereas he has expanded and enhanced the agency’s

			 macroeconomic analyses of the range of negative and positive feedbacks on the

			 economy and budget from fiscal policy changes; and

		Whereas he has earned the respect and esteem of the United

			 States Senate: Now, therefore, be it

		

	

		That the Senate of the United States

			 commends Dr. Douglas Holtz-Eakin for his dedicated, faithful, and outstanding

			 service to his country and to the Senate.

		

